Larrabee, J.
The bill of complaint in this cause alleges a partnership, prays that it be dissolved, and that the partnership property, consisting of certain real estate and personal property, be sold; it also prays an accounting as to all matters growing out of the partnership, and also of certain unsettled accounts between the defendant and one Wheeler, his former partner, whose interest, in the property Driggs purchased, subsequent to his death. The decree at the circuit dismissed the bill, on the ground that the proofs did not sustain a partnership between Driggs and Marely. But, as it appears that there are certain unsettled accounts growing out of the business connection of Wheeler and Marely, and as Driggs has an interest in these by virtue of his purchase, he has a right to an accounting as to these, at least. For this reason the decree of the circuit court must be reversed, and the cause remanded for further proceedings. We do not deem it necessary to decide the question of partnership, as the complainant has the right, independent of this, to have the accounts of the former parnership referred.
Decree reversed.